Decision of
Judd, C.J.,
on Demurrer. '
I adopt the following summary of the bill in this case, taken from brief of defendant C. Afong’s counsel.
“The bill of complaint recites a bill in equity by plaintiff’s father, T. Metcalf, filed before the Chief Justice of this Court, June 27th, 1859, setting forth that in the year 1852 he applied to the Minister of the Interior to purchase of the Hawaiian Government a large tract of land for agricultural purposes, and that as it was the policy of the Government to refuse patents for large tracts of land to persons of foreign birth, except under special circumstances, he applied for and obtained a grant or patent of this land to be made to his infant daughter Emma, by a Hawaiian mother, which was made September 2d, 1852, he paying therefor $1040, and that his daughter, then five years old, received the title in said patent in trust for him and for no *546other purpose, and not as an advancement or' gift; that he had since been and then was in possession of the premises; that he desired to raise money on mortgage of the land in order to improve the property and secure a crop of sugarcane thereon; that his said daughter was then only above twelve years of age, and that he prayed a guardian ad litem for her be appointed, and summoned to appear and show cause why the prayer of his petition should not be granted; and that she be decreed to release and convey to him in fee her title in said land; that James W. Austin was appointed as such guardian, who filed an answer admitting the facts so alleged, and a decree was made therein July 1st, 1859, directing said guardian to convey her said title to said petitioner, but that no day was given her to answer after she became of age.
That the said guardian’s answer amounted to a confession of the said bill, which he had no authority to make; that said Chief Justice should not have made said decree until she became of age, and that the same was contrary to law and a fraud upon her, whereby she was unjustly deprived of her property; that the same was purchased with her money, and no trust executed in favor of said T. Metcalf as above-named; that plaintiff was married from the age of twenty years until 1881, and was unacquainted with her rights in the premises; that her husband died in 1881, and the premises were devised to her by her father, and she has always heard and believed that her only title was under his will.
That the premises were sold October 10th, 1874, by her father’s administrators, to said C. Afong, who purchased ‘with notice of plaintiff’s title,’ and that the proceeds of said sale were applied to payment of her father’s debts.
The plaintiff and the other defendants are the heirs-at-law of her father.
Plaintiff prays: — 1. For process. 2. For a decree vacating said decree. 3. That said administrator’s sale be set aside, and said C. Afong ordered to convey all his estate in said premises to the plaintiff. 4. That the residue of the said estate be *547applied to repay the purchase money of the premises to said C. Afong1. 5. For general relief.”
It thus appears that the plaintiff seeks to vacate a decree made in this Court in 1859, by which her guardian ad litem, she being a minor, was required to convey her title and interest in certain land to her father, the late T. Metcalf.
The plaintiff attacks the decree on the ground that it did not give her (the minor) a day in Court to answer after coming of age, and because the guardian in his answer admitted the facts against her, which he had no authority to do.
The bill is demurred to by C. Afong, who contends, that the plaintiff is barred by the Statute of Limitations. I do not think she is. Equity will act in obedience to and in analogy to the Statute of Limitations in proper cases, and will also recognize the disabilities which suspend the running of the statute.
The plaintiff was, in 1859, when the bill against her was filed, twelve years of age. The disability of infancy was not removed until 1867; the period being twenty years for both sexes by the Statute of Limitations of 1870, Section 4. But the plaintiff had married before becoming twenty years of age, and was under the disability of coverture till 1881, when her husband died. As I understand the statute, she has five years from the last date in which to bring her action.
But is the decree reversible for the causes alleged in the bill?
In the original suit it was alleged that the title of the land was put in the name of the minor, who was Hawaiian born, in order that the grant might be made, as it was the policy of the Hawaiian Government at that time not to issue patents for large lands to foreign-born applicants, and that the minor received the title in trust for her father, and not as an advancement or gift. It is not questioned that the Court had jurisdiction of the case.
A case very closely analogous to this is Walsh vs. Walsh, 110 Mass., 381. Here the errors assigned in the original decrees were:
“1. That two of the defendants were infants, and that the *548decrees were made against .them without giving them a day after their coming of age to show cause against the same.
“2. That the decrees appear to have been made by consent of their guardian ad litem, and upon the representation of counsel, without proof.”
Gray, C. J. says: “The ancient rule of practice in chancery which allows to an infant a day after coming of age to answer a bill against him during his minority, does not apply to infant trustees. In our case the Court found the infant to be a trustee, and there was therefore no occasion to give the infant a day, and the decree complained of is not, on this account, erroneous.”
This Court adopted this principle of law in its decision in the demurrer in Macfarlane vs. Spencer, 12 December, 1881 (not published).
As to the second point. The case of Walsh further decides, p. 383, that “if the Court does pronounce a decree against an infant by consent, and without inquiry whether it will be for his benefit, he is as much bound by the decree as if there had been a reference to a master and a report by him that it was for the benefit of the infant. The case falls within the general rule that a decree made by consent of counsel, without fraud or collusion, cannot be set aside by rehearing, appeal or review.” Many cases.are cited in support. The Court says: “In the case before us, the first decree appearing upon its face to have been made not upon the consent of the defendant and the guardian ad litem merely, but upon representation of counsel and adjudication of the Court that it was a decree fit and proper to be made upon the infants, it must be held binding upon them.”
The difficulty in the present case is that the decree attacked and the record in the case are not set forth in the bill, and are not properly before me, and I am not at liberty on this demurrer to ascertain if the decree was procured upon the representation of counsel and adjudication of the Court that it was a fit and proper one to be made. On the contrary, the bill alleges that the decree was contrary to law, and operated as a fraud upon the plaintiff.
*549For this reason I am obliged to overrule the demurrer in order that upon answer and proofs the exact condition of the original case can come before me.
In reference to thé effect of the administrators’ sale of the land in 1874, I do not think the bill is demurrable on this account, as it alleges that Afong was a purchaser with notice of plaintiff’s title, and whether he was or not is a matter of evidence.
I deem it unnecessary to pass upon the other points raised, for if, on a final hearing, the original decree shall not be reversed, the defendants Metcalf, Rowland and Prosser will not be required to contribute towards repayment of the purchase money to the defendant C. Afong.
Demurrer overruled: Answer in fourteen days.
Honolulu, April 2, 1884.